— Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered •July 30, 1981, convicting him of murder in the second degree (two counts) and robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*769Defendant argues, inter alia, that his confession and that of his codefendant should be suppressed. We disagree for the reasons stated in the memorandum of Justice Mclnerney dated April 16, 1981.
Defendant also cites as reversible error the trial court’s denial of his motion for a separate trial. He claims that his codefendant’s confession introduced at trial implicated him in the murder and served as verification of his own confession, thereby heightening the possibility that the jury would use the confessions to find him guilty. We find no merit to that contention. Where, as here, the confession of the defendant interlocks with and supports the confession of the codefendant, a severance is not required (People v McNeil, 24 NY2d 550, cert den sub nom. Spain v New York, 396 US 937; People v Santanella, 63 AD2d 744, cert den sub nom. Tamilio v New York, 443 US 912).
We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.